{¶ 23} I respectfully dissent from the majority opinion. I would find that R.C. 519.021(C) applies in the instant case, and the instant action is not subject to a referendum.
 {¶ 24} I would conclude that when the township enacted the zoning resolution allowing for a planned-unit development, the township intended to create a "floating zone" covering the entire township, and this action should have resulted in an amendment to the zoning map. Thus, when a landowner desired to apply planned residential development zoning to a particular parcel of land, the landowner need not apply for an amendment to the zoning map, but need only meet the criteria specified in the resolution for a planned residential development. I would conclude that the original legislative action in adopting the resolution to create the floating zone over the township was subject to referendum, but was not challenged at that time, and the application of the zoning resolution to appellant's property is not subject to referendum, but must be challenged through administrative appeal. I would sustain the assignment of error and reverse the judgment of the trial court.